ORDER

PER CURIAM'
Appellant Derrick Barnes (“Barnes”) was convicted of one count of first-degree robbery and one count of armed criminal action after a bench trial. On appeal, Barnes argues the trial court clearly erred in overruling his motion to suppress Victim’s identification of Barnes in a pretrial photographic (“photo”) lineup, a pretrial physical lineup, and at trial. Barnes contends the pretrial lineups were impermissi-bly suggestive and unreliable, rendering Victim’s resulting identifications inadmissible. Because neither pretrial lineup was impermissibly suggestive, the trial court did not clearly err in denying Barnes’s motion to suppress.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).